DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in Claims 1, 3, 4, 5, 7, 11, 12, 14, and 16; “storage device configured to store…and provide…” in Claim 3, and “storage device” in Claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 1 is objected to because of the following informalities:  the word “A” has been used in place of the word “An” as the first word of Line 1.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the word “on” has been omitted in Line 6 following the word “connection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2015/0370299 to Waters (“Waters”).

In reference to Claim 1, Waters discloses apparatus (See Figure 1 Number 110) for transferring power from a power source (See Figure 1 ‘AC Voltage’ and Paragraph 14) to a computing device (See Figure 1 Number 150), wherein the apparatus comprises: an entropy-generator for generating entropy configured to be powered by the power source (See Figure 1 Number 120, Figure 3 Number 308, and Paragraph 47); and a connection to the computing device (See Figure 1 Numbers 115 and 130) configured to transfer the entropy to the computing device when the apparatus is connected to the computing device via the connection (See Figure 3 Number 314 and Paragraph 49).

In reference to Claim 2, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses that the entropy-generator comprises a random number generator or a random bit generator (See Paragraphs 47 and 49).

In reference to Claim 3, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses a storage device configured to store random numbers generated by the entropy-generator and provide the random numbers to the computing device when the apparatus is connected to the computing device via the connection (See Paragraph 49 [random number is read from the slave device, thus requiring a storage device to “read” the random number from]).


In reference to Claim 4, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses the apparatus is configured to provide the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the apparatus (See Figure 3 Number 302 and Paragraph 47), or a power status of the computing device (See Paragraph 19).

In reference to Claim 5, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses that the apparatus is configured to transfer power and entropy to the computing device independent from each other (See Paragraphs 16 and 19 [power can be provided prior to and regardless of authentication status determined via entropy transfer; furthermore, entropy can be transferred using connections that don’t provide for power transfer {e.g. Inter-Integrated Circuit}, and thus power must be transferred via a separate and independent connection]).


In reference to Claim 8, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process (See Paragraph 47).

In reference to Claim 9, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses that the connection comprises a wireless connection (See Paragraphs 2, 12, 14, and 16).

In reference to Claim 10, Waters discloses the limitations as applied to Claim 1 above.  Waters further discloses that the connection comprises a wired connection (See Paragraphs 2, 12, 14, and 16-17).

Claim 11 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

 Claim 13 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim(s) 1-5, 7-8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2007/0214293 to Gangstoe et al. (“Gangstoe”).

In reference to Claim 1, Gangstoe discloses apparatus (See Figures 1B and 2 Number 130) for transferring power from a power source (See Figure 1B Numbers 120-1 and 120-2) to a computing device (See Figure 1A Number 102 and Paragraph 2), wherein the apparatus comprises: an entropy-generator for generating entropy (See Figure 2 Number 228 and Paragraph 36) configured to be powered by the power source (See Paragraphs 22-23); and a connection to the computing device (See Figure 1B Number 160) configured to transfer the entropy to the computing device when the apparatus is connected to the computing device via the connection (See Paragraph 43).

In reference to Claim 2, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses that the entropy-generator comprises a random number generator or a random bit generator (See Paragraph 36).

In reference to Claim 3, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses a storage device configured to store random numbers generated by the entropy-generator and provide the random numbers to the computing device when the apparatus is connected to the computing device via the connection (See Figure 2 Number 418 and Paragraphs 43, 46, and 49 [random number retained while waiting for response from computing device so as to allow for comparison]).


In reference to Claim 4, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses the apparatus is configured to provide the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the apparatus, or a power status of the computing device (See Paragraphs 20, 35, and 40 [authentication is performed based on the power status of connected and receiving power from power source]).

In reference to Claim 5, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses that the apparatus is configured to transfer power and entropy to the computing device independent from each other (See Figure 1B Numbers 140, 150, and 160 and Paragraphs 20 and 35 [power can be provided prior to and regardless of authentication status determined via entropy transfer; furthermore, entropy and power are transferred using separate and independent connections).

In reference to Claim 7, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses the power source, wherein the power source comprises a power bar for powering the computing device and for powering the entropy-generator (See Paragraph 21).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted a “power bar” in accordance with the definition provided in Paragraph 24 as a device that provides its own power source, such as solar cells or a battery.

In reference to Claim 8, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process (See Paragraph 36).

In reference to Claim 10, Gangstoe discloses the limitations as applied to Claim 1 above.  Gangstoe further discloses that the connection comprises a wired connection (See Paragraph 20).

Claim 11 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,634,522 to Carter et al. (“Carter”) and “USB Power Delivery Changes the Game” by Renesas (“Renesas”).

In reference to Claim 1, Carter discloses apparatus (See Figure 1 Number 100) having a power source (See Figure 1 Numbers 110 and 120) and coupled to a computing device (See Column 5 Lines 11-13 [external application connected to USB interface 130]), wherein the apparatus comprises: an entropy-generator for generating entropy (See Figure 1 Number 102 and Column 3 Lines 37-54) configured to be powered by the power source (See Column 3 Lines 29-36); and a connection to the computing device (See Figure 1 Number 130) configured to transfer the entropy to the computing device when the apparatus is connected to the computing device via the connection (See Column 5 Lines 8-22).  Carter further discloses that the connection to the computing device is a USB interface (See Column 5 Lines 11-13) and that the power source provides power to the components of the computing device, such as the USB interface (See Column 3 Lines 31-36).  However, although USB interfaces, by specification, include both power and data lines, Carter does not explicitly disclose that the apparatus is for transferring power from the power source to the computing device.  Renesas discloses the use of a power source and a USB interface that provides both power and data connections from a power source and computing device to an attached device (See Page 2 Section ‘Capabilities of USB Power Delivery Introduced’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Carter using the power source and USB power delivery interface of Renesas as the power source and USB interface of Carter, resulting in the invention of Claim 1, because the simple substitution of the power source and USB power delivery interface of Renesas in place of the power source and USB interface of Carter would have yielded the predictable result of providing power and data to devices over the same cable, thus eliminating the need for a separate power mains connection (See Page 2 Section ‘Capabilities of USB Power Delivery Introduced’).

In reference to Claim 2, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses that the entropy-generator comprises a random number generator or a random bit generator (See Column 3 Lines 29-36 and Column 4 Line 24 – Column 5 Line 8).

In reference to Claim 3, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses a storage device configured to store random numbers generated by the entropy-generator and provide the random numbers to the computing device when the apparatus is connected to the computing device via the connection (See Figure 1 Numbers 103A, 103B, and 103C1-103C2 and Column 4 Line 37 – Column 5 Line 7).

In reference to Claim 4, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses the apparatus is configured to provide the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the apparatus (See Column 5 Lines 11-16), or a power status of the computing device.

In reference to Claim 5, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Renesas further discloses that the apparatus is configured to transfer power and data (such as the entropy data in the combination) to the computing device independent from each other (See Page 3 Paragraph 1).

In reference to Claim 6, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Renesas further discloses a port configured to directly connect to a wall socket, configured to connect with a plug that is directly connectable with a wall socket, or configured as a cable for connecting with a power connector on a first side and the connection a second side (See Page 3 Paragraph 1 and Figure 3 [computing device is AC mains powered computing device powered via a plug connected to a wall socket]). 

In reference to Claim 7, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Renesas further discloses the power source, wherein the power source comprises a power bar for powering the computing device and for powering the entropy-generator (See Page 3 Paragraph 1 [computing device is battery powered computing device powered via a plug connected to a wall socket]).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted a “power bar” in accordance with the definition provided in Paragraph 24 as a device that provides its own power source, such as solar cells or a battery.


In reference to Claim 8, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process (See Column 3 Lines 37-54 and Column 7 Lines 2-5).

In reference to Claim 9, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses that the connection comprises a wired connection (See Column 2 Lines 25-27).  

In reference to Claim 10, Carter and Renesas disclose the limitations as applied to Claim 1 above.  Carter further discloses that the connection comprises a wired connection (See Column 5 Lines 11-13).

Claim 11 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

 Claim 13 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5-7, 9-13, and 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-6, 8-11, 14, 16, and 18 of copending Application No. 17/561,173 to Abellan (“Abellan”) in view of Renesas.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Abellan recite, in substantially equivalent form, the limitations of the aforementioned claims of the instant application, as follows:

Claim 1 (Instant Application)
Claims 1 and 2 (Abellan)
A[n] apparatus 
[Claim 1] An apparatus 
a power source 
[Claim 1] a power source
a computing device
[Claim 1] an external computing device
wherein the apparatus comprises: an entropy-generator for generating entropy 
[Claim 2] the entropy supply comprises an entropy generator for generating the entropy
configured to be powered by the power source; 
[Claim 1] a power source configured to provide power to the entropy supply
and a connection to the computing device configured to transfer the entropy to the computing device when the apparatus is connected to the computing device via the connection.
a transmitter configured to transfer entropy from the entropy supply to an external computing device


Claim 2 (Instant Application)
Claim 9 (Abellan)
the entropy-generator comprises a random number generator or a random bit generator
the entropy comprises random numbers and/or a random sequence of bits


Claim 3 (Instant Application)
Claims 5 and 6 (Abellan)
storage device configured to store random numbers generated by the entropy-generator and provide the random numbers to the computing device when the apparatus is connected to the computing device via the connection
[Claim 5] the entropy supply comprises storage for storing entropy received from the external entropy source

[Claim 6] a controller that controls receiving of entropy from the external entropy source via the receiver and/or controls the provision of entropy from the storage to the external computing device via the transmitter



Claim 7 (Instant Application)
Claim 8 (Abellan)
wherein the power source comprises a power bar for powering the computing device and for powering the entropy-generator [“power bar” interpreted in accordance with the definition provided in Paragraph 24 as a device that provides its own power source, such as solar cells or a battery]
the power source comprises at least one of: a battery, a rechargeable battery that can be recharged via a power supply external to the apparatus, or a solar cell 


Claim 9 (Instant Application)
Claim 8 (Abellan)
the connection comprises a wireless connection
the transmitter comprises at least one of a wireless transmitter for wirelessly transmitting entropy to the external computing device


Claim 10 (Instant Application)
Claim 8 (Abellan)
the connection comprises a wired connection
the transmitter comprises at least one of…a port for connecting a cable for transferring entropy to the external computing device



Claim 11 (Instant Application)
Claims 10 and 11 (Abellan)
A method for providing power and/or entropy to a computing device
[Claim 10] A method comprising: transferring, via a transmitter of the entropy provider, entropy from the entropy provider to a computing device external to the entropy provider 
the method comprising: connecting the computing device to a device 
[Claim 10] when the entropy provider and the external computing device are connected via the transmitter
wherein the device comprises an entropy-generator for generating entropy;
[Claim 11] the entropy supply comprises an entropy generator for generating the entropy
powering the entropy-generator with power received from the power source; 
[Claim 10] providing power to an entropy supply of an entropy provider via a power source of the entropy provider
generating entropy via the entropy-generator;
[Claim 10] the entropy generator generates entropy
and transferring at least one of power or the entropy to the computing device while the device is connected to the computing device.
transferring, via a transmitter of the entropy provider, entropy from the entropy provider to a computing device external to the entropy provider




Claim 13 (Instant Application)
Claim 18 (Abellan)
the entropy-generator generates one or more of random numbers or random bits
the entropy comprises random numbers and/or a random sequence of bits


Claim 16 (Instant Application)
Claims 11, 14, and 16 (Abellan)
generating the entropy by the entropy- generator comprises generating the entropy when the device is connected with the power source 
[Claim 11] the entropy generator generates entropy when it is powered by the power source
and storing the entropy in a storage device of the device;
[Claim 14] the entropy supply comprises a storage that stores entropy
and wherein transferring at least one of the power or the entropy to the computing device while the device is connected with the computing device comprises transferring the entropy from the storage device to the computing device
[Claim 16] the entropy provider comprises a controller that controls the provision of entropy from the storage to the external computing device via the transmitter


However, the aforementioned claims of Abellan do not explicitly disclose that the apparatus is for transferring power from the power source to the computing device, as in Claim 1; that the apparatus is configured to transfer power and entropy to the computing device independent from each other, as in Clam 5; a port configured to directly connect to a wall socket, configured to connect with a plug that is directly connectable with a wall socket, or configured as a cable for connecting with a power connector on a first side and the connection a second side, as in Claim 6, a device for transferring power from a power source to the computing device, as in Claim 11, and the power and the entropy are transferred from the device to the computing device independently from each other, as in Claim 12.  Renesas discloses the use of a power source and a USB interface that provides both power and data connections from a power source and computing device to an attached device (See Page 2 Section ‘Capabilities of USB Power Delivery Introduced’); the apparatus is configured to transfer power and data (such as the entropy data in the combination) to the computing device independent from each other (See Page 3 Paragraph 1); and a port configured to directly connect to a wall socket, configured to connect with a plug that is directly connectable with a wall socket, or configured as a cable for connecting with a power connector on a first side and the connection a second side (See Page 3 Paragraph 1 and Figure 3 [computing device is AC mains powered computing device powered via a plug connected to a wall socket]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Abellan using the power source and USB power delivery interface of Renesas as the power source and interface, resulting in the claimed invention, because the simple substitution of the power source and USB power delivery interface of Renesas in place of the power source and interface of the aforementioned claims of Abellan would have yielded the predictable result of providing power and data to devices over the same cable, thus eliminating the need for a separate power mains connection (See Page 2 Section ‘Capabilities of USB Power Delivery Introduced’).

Claim(s) 4, 8, and 14-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 10-11 of Abellan in view of Renesas as applied to Claims 1 and 11 above, and further in view of Carter.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Abellan recite, in substantially equivalent form, the limitations of the aforementioned claims of the instant application, as follows:

In reference to Claim 4, Claims 1-2 of Abellan and Renesas disclose the limitations as applied to Claim 1 above.  Claims 1-2 of Abellan and Renesas do not explicitly disclose that the apparatus is configured to provide the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the apparatus, or a power status of the computing device.  Carter discloses that an apparatus is configured to provide entropy to a computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the apparatus (See Column 5 Lines 11-16), or a power status of the computing device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Abellan and Renesas using the entropy request of Carter, resulting in the claimed invention, in order to yield the predictable result of allowing the use of the random numbers by a connected device to generate a public key for use in a cryptographic application upon request (See Column 8 Lines 17-29 of Carter).

In reference to Claim 8, Claims 1-2 of Abellan and Renesas disclose the limitations as applied to Claim 1 above.  Claims 1-2 of Abellan and Renesas do not explicitly disclose that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process.  Carter discloses that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process (See Column 3 Lines 37-54 and Column 7 Lines 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Abellan and Renesas using the entropy-chip for generating real entropy values using a physically random process of Carter, resulting in the claimed invention, because the aforementioned claims of Abellan and Renesas are silent as to how the entropy is generated, and the simple substitution of the entropy-chip for generating real entropy values using a physically random process of Carter as the means to generate entropy would have yielded the predictable result of generating entropy that is practically incapable of being subsequently reproduced at a later time (See Column 3 Lines 37-54 of Carter) in order to produce stronger and potentially impenetrable cryptography (See Column 1 Lines 38-41 of Carter).

In reference to Claim 14, Claims 10-11 of Abellan and Renesas disclose the limitations as applied to Claim 11 above.  Claims 10-11 of Abellan and Renesas do not explicitly disclose that he device provides the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the device, or a power status of the computing device.  Carter discloses that he device provides the entropy to the computing device depending on a condition, the condition comprising at least one of an amount of entropy already on the computing device, a request for entropy from the computing device being received at the device (See Column 5 Lines 11-16), or a power status of the computing device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Abellan and Renesas using the entropy request of Carter, resulting in the claimed invention, in order to yield the predictable result of allowing the use of the random numbers by a connected device to generate a public key for use in a cryptographic application upon request (See Column 8 Lines 17-29 of Carter).

In reference to Claim 18, Claims 10-11 of Abellan and Renesas disclose the limitations as applied to Claim 11 above.  Claims 10-11 of Abellan and Renesas do not explicitly disclose that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process.  Carter discloses that the entropy-generator comprises at least one of a processing circuit for generating pseudo entropy values or an entropy-chip for generating real entropy values using a physically random process (See Column 3 Lines 37-54 and Column 7 Lines 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Abellan and Renesas using the entropy-chip for generating real entropy values using a physically random process of Carter, resulting in the claimed invention, because the aforementioned claims of Abellan and Renesas are silent as to how the entropy is generated, and the simple substitution of the entropy-chip for generating real entropy values using a physically random process of Carter as the means to generate entropy would have yielded the predictable result of generating entropy that is practically incapable of being subsequently reproduced at a later time (See Column 3 Lines 37-54 of Carter) in order to produce stronger and potentially impenetrable cryptography (See Column 1 Lines 38-41 of Carter).

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186